Citation Nr: 1748585	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an incisional hernia, to include as secondary to service-connected hiatal hernia and, if so, whether service connection is warranted.  

2.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD). 

3.  Entitlement to an initial compensable disability rating for abdominal scar, status post hiatal hernia repair.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance, or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  The case was subsequently transferred to the RO in Seattle, Washington.

The Veteran testified before a Decision Review Officer at the RO in March 2013.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in December 2016 at which time it was remanded for additional development.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issues of entitlement to service connection for incisional hernia, entitlement to increased ratings for hiatal hernia and abdominal scars status post hiatal hernia repair, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in November 2005, the RO denied the Veteran's claim of entitlement to service connection for an incisional hernia.

2.  Evidence added to the record since the final November 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an incisional hernia.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied service connection for an incisional hernia is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (2005) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an incisional hernia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim of entitlement to service connection for an incisional hernia was denied by a November 2005 rating decision.  At such time, the RO explicitly considered the Veteran's service treatment records and available private treatment records dated though July 2005.  Significantly, the RO found that the Veteran's service treatment records and post-service treatment records were negative for an incisional hernia.  As such, the RO denied service connection for an incisional hernia.  

In December 2005, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for an incisional hernia was received until October 2010, when VA received his application to reopen such claim.  Therefore, the November 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (2005) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for an incisional hernia was received prior to the expiration of the appeal period stemming from the November 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, there is no indication that any new service department records have been received since the time of the November 2005 rating decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, at the time of the November 2005 rating decision, the evidence of record included the Veteran's service treatment records and private treatment records dated through July 2005 and such records were negative for an incisional hernia.

Relevant evidence received since the November 2005 rating decision includes May 2006 private treatment records regarding an incarcerated incisional hernia.  Also relevant is the Veteran's March 2013 RO hearing testimony regarding his belief that his incisional hernia is secondary to and/or aggravated by his service-connected hiatal hernia.  In this regard, he testified as to the impact that his hiatal hernia had on his incisional hernia.   

The Board finds that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides evidence of a current diagnosis of incisional hernia.  The newly received evidence also provides a new theory of entitlement to service connection for an incisional hernia not previously considered, namely whether the Veteran's incisional hernia is caused or aggravated by his service-connected hiatal hernia.  As the claim for service connection for an incisional hernia was previously denied based on the absence of a current diagnosis of incisional hernia, and the newly received evidence shows a current diagnosis of incisional hernia, this new evidence supports a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating such claim.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for an incisional hernia is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an incisional hernia is reopened; the appeal is granted to this extent only.



REMAND

As noted in the December 2016 Board remand, a January 1971 service treatment record shows the presence of hiatal hernia with reflux.  The hernia was surgically repaired in January 1981, resulting in a 49 centimeter (cm) by 1 cm scar.  Both the hiatal hernia with GERD, as well as the surgical scar have been service connected. 

Records dated in January 1995 show that, at that time, the Veteran had a cecal resection for cecal adenoma and a cholecystectomy.  This apparently resulted in a 23 cm midline scar, which would appear to be distinct from the hiatal hernia repair scar.  Significantly, an April 2011 VA contract examination notes residuals from three different hernias; hiatal, inguinal, and incisional.  Also, VA treatment records note a ventral hernia which appears to refer to the Veteran's incisional hernia.  

The December 2016 Board remand requested that outstanding private treatment records be obtained and that the Veteran be afforded VA examinations regarding his service-connected scar and hiatal hernia disabilities.  Specifically, with regard to the scar, it was noted that it was not possible to properly evaluate the scar that is service connected until its current characteristics and symptoms (as opposed to those of any other surgical scar) become clear.  Regarding the hiatal hernia itself, it was noted that the Veteran had reported its symptoms had worsened since he was last examined for VA purposes in connection with that issue in April 2011. 

Pursuant to the December 2016 Board remand, additional private treatment records were obtained but, unfortunately, new VA examinations were not obtained as requested in the remand.  Significantly, in April 2017, the Veteran cancelled his scheduled VA examinations "due to him being ill."  While an April 2017 "Report of General Information" notes that a voicemail was left, presumably in an attempt to reschedule the VA examination, it does not appear that any other attempts have been made to reschedule the Veteran's VA examinations.  Such should be accomplished on remand.  

Furthermore, with regard to the reopened incisional hernia issue, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine whether his incisional hernia is related to his military service, to include as caused or aggravated by his service-connected hiatal hernia.  In this regard, as discussed above, the Veteran testified at the March 2013 RO hearing that his service-connected hiatal hernia impacts his incisional hernia.  Therefore, on remand, the Veteran should be afforded a VA examination that identifies all current residuals of any hernias, and offers opinions regarding direct and secondary service connection.

As to the SMC issue, because of the impact on its outcome by the outcome of the other issues, a decision on the issue will be deferred. 

Lastly, any additional records of relevant treatment that are outstanding should be sought, to include VA treatment records dated since March 2017.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should  be asked to identify any other records of private treatment he wants considered in connection with his appeal, which records should be sought. 

Any additional relevant records of VA treatment dated since March 2017 (the date on which records were last considered pursuant to the June 2017 Supplemental Statement of the Case) should be associated with the claims file. 

2.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature of his hiatal hernia with GERD in order to ascertain its level of impairment. 

The examiner should also determine the current nature and etiology of the Veteran's incisional hernia.  Specifically, the examiner should:  

(A)  Identify all residuals of hernias other than the service-connected hiatal hernia, to include inguinal and incisional hernias. 

(B)  For each currently diagnosed hernia, the examiner should then render an opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include service treatment records showing a January 1971 diagnosis of hiatal hernia.

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hernia is caused OR aggravated (i.e., permanently increased in severity beyond the nature progression) by his service-connected hiatal hernia.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

The claims file should be provided to the examiner for review in connection with the examination, and any indicated tests or studies should be performed.  All findings should be reported in detail. 

3.  The Veteran should be provided an examination of his "abdominal scar, status post hiatal hernia repair associated with hiatal hernia with gastroesophageal reflux disease."  Its precise location, characteristics and any resulting impairment should be identified.  Whether it is distinct from any surgical scar associated with a January 1995 a cecal resection for cecal adenoma and cholecystectomy should be indicated. 

4.  After the requested development has been accomplished, together with any other development as may become indicated, re-adjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given an opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


